Citation Nr: 0015491	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-48 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an increased rating for status post 
arthrodesis of the left wrist, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel 




INTRODUCTION

The veteran had active military service from January 1967 to 
August 1969 and from October 1969 to May 1978.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a September 1985 decision of the RO, 
which denied an increased rating in excess of 20 percent for 
status post arthrodesis of the left wrist.

In May 1987, the Board remanded the case for further 
development.

In February 1988, the RO granted an increased rating of 40 
percent for status post arthrodesis of the left wrist, under 
Diagnostic Code (DC) 5214, Ankylosis of the wrist, effective 
from March 1, 1984.  A note to DC 5214 indicates that 
extremely unfavorable ankylosis will be rated as loss of use 
of hands under DC 5125.  Although the veteran has been in 
receipt of the maximum schedular benefit under DC 5214, 
provisions for a higher schedular evaluation could be awarded 
under DC 5125.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that a decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the veteran's appeal with respect to his 
increased rating claim continues to be an issue on appeal 
before the Board.

In July 1998, the RO continued the 40 percent rating for 
status post arthrodesis of the left wrist and assigned a 10 
percent rating for neurological complications of the left 
wrist, effective on August 21, 1995.

The Board also received this case on appeal from a May 1996 
decision of the RO, which, in part, denied the veteran's 
claim for service connection for a lumbar spine disability.

The veteran claims that he is entitled to service connection 
for migraine headaches.  However, this issue has not been 
developed for appellate review and is referred to the RO for 
appropriate development.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a lumbar spine disability and to an 
increased rating for status post arthrodesis of the left 
wrist.  He claims that he injured his back during jump 
training at Fort Bragg, N.C. in 1973.

The veteran's claim of entitlement to increased rating is 
well grounded in it is not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991).  VA therefore has a duty 
to assist him in developing the facts pertinent to this 
claims.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  The Board notes that 

The Board notes that all disabilities, including those 
arising from a single disease entity, are to be rated 
separately and then combined pursuant to 38 C.F.R. § 4.25 
(1999).  However, evaluation of the same disability or the 
same manifestation under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1999).

On VA examination in February 1997, the veteran was diagnosed 
with arthrodesis of the left wrist without any determinable 
ranges of motion and secondary muscle atrophy of the left 
forearm and hand (inactivity atrophy) resulting in decreased 
power of the left hand, considerable weakness and 
fatigability.  The veteran was also diagnosed with persisting 
sensory disturbances in the left palm related to residuals of 
carpal tunnel syndrome in 1982.

Because the nature and extent of the veteran's neurological 
symptomatology and muscular atrophy of the left forearm are 
unclear and inextricably intertwined with the veteran's claim 
for increased rating for status post arthrodesis of the left 
wrist, the adjudication of the claim for increase is deferred 
and further examination is necessary.

In addition, in February 2000, the Board received additional 
private medical records, reflecting treatment from September 
1998 to February 2000.  The Board notes that any pertinent 
evidence submitted by the veteran within the 90 day period 
following the notice of certification must be referred to the 
RO for review and preparation of a Supplemental Statement of 
the Case unless this procedural right is waived, in writing, 
by the veteran.  38 C.F.R. § 20.1304 (1999).  Since there is 
no evidence in the claims folder of written waiver by the 
veteran, the Board is of the opinion that the evidence of 
treatment that may reflect upon his back and left wrist 
symptomatology is pertinent evidence and, consequently, must 
be referred back to the RO for review.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain the 
veteran's jump record from service, 
particularly DA Form 1307.  The RO 
should indicate if such information is 
not available.

2.  The RO should contact the veteran 
and request that he identify the 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom he has received treatment for 
status post arthrodesis of the left 
wrist since February 1997.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

3.  The veteran should then be scheduled 
for a VA neurological examination to 
determine the nature and extent of the 
arthrodesis of the left wrist.  The 
examiner must be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
necessary tests and studies must be 
conducted.  The examiner should indicate 
whether there is complete or incomplete 
paralysis of a particular nerve group 
and designate any degree of incomplete 
paralysis as mild, moderate or severe.  
The examiner should offer an opinion as 
to whether the veteran has extremely 
unfavorable ankylosis of the left wrist.  
The examiner must also offer an opinion 
as to whether any muscular atrophy of 
the left forearm is secondary to the 
veteran's arthrodesis or to his 
neurological symptomatology.  If the 
symptoms cannot be differentiated, that 
fact must be noted in writing.  The 
examination report should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues of entitlement 
to service connection for a lumbar spine 
disability and increased rating for 
arthrodesis of the left wrist.  If the 
benefits sought on appeal are denied, 
the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to reply.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.





		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





